LICENSE AGREEMENT

ON THE TRANSFER OF A GENERAL, EXCLUSIVE, UNLIMITED AND PERPETUAL LICENSE TO USE
THE TECHNOLOGY, KNOW-HOW, DEVELOPMENT AND TECHNICAL KNOWLEDGE

FOR INDUSTRIAL AND COMMERCIAL APPLICATIONS OF THE COMPLEX “TOR TECHNOLOGY” AND
UTILITY MODEL “TORNADO” IN THE MINING INDUSTRY, ENRICHMENT OF ROCKS AND
PROCESSING OF MINERAL RAW MATERIALS AND TECHNOGENIC ACCUMULATIONS




This Agreement is entered into as of February 19, 2019, (the “Effective Date”),
by and between TORtec Forschungsinstitut GmbH, a limited liability company
organized under the laws of Switzerland, (“Licensor”) and TORtec Group, a
corporation organized in the United States under the laws of the State of
Wyoming (the “Licensee”).  Licensor or Licensee may be referred to individually
herein as a “Party” and collectively herein as the “Parties.”




RECITALS




WHEREAS, Licensor owns certain technology relating to materials grinding,
separation and synthesis with related commercial processes and applications for
various materials and is successor-in-interest to certain Proprietary
Information, Proprietary Rights, Technology and Trademarks of Scientific
Research Institute of Technological Progress, Limited, a limited company
organized under the laws of Cyprus;




WHEREAS, Scientific Research Institute of Technological Progress, Limited and
Licensee entered a General Agreement No. US-17 (the “General Agreement”) on the
cooperation and joint activities on commercialization of TOR-technologies on
September 9, 2017;




WHEREAS, on December 4, 2017 in furtherance of the General Agreement all of the
outstanding shares of the Licensee were acquired by Geo Point Resources, Inc., a
Nevada corporation, whose common shares are registered under 12(G) of the
Securities and Exchange Act of 1934 and are eligible for trading on the OTC
market in the United States pursuant to a Share Exchange Agreement, dated
November 22, 2017 (the “Share Exchange Agreement”).




WHEREAS, in accordance with the terms of the General Agreement and the Share
Exchange Agreement, the Licensor and its affiliates, as agreed between them,
acquired controlling interest in the outstanding shares of Geo Point Resources,
as set forth in the Share Exchange Agreement and various filings with the United
States Securities and Exchange Commission.   




WHEREAS, the Parties desire to pursue the worldwide development and
commercialization of the Licensor’s TOR-technology, products and applications on
the terms set forth in this Agreement.




NOW THEREFORE, the Parties hereby agree as follows:

1. Certain Definitions.  For purposes of this Agreement and except as otherwise
specifically set forth herein, the following terms shall have the following
meanings:




--------------------------------------------------------------------------------

“Affiliate” of a party shall mean an entity directly or indirectly controlling,
controlled by or under common control with that party where control means the
ownership or control, directly or indirectly, of more than fifty percent (50%)
of all of the voting power of the shares (or other securities or rights)
entitled to vote for the election of directors or other governing authority, as
of the date of this Agreement or hereafter during the term of this Agreement;
and the terms “controlling” and “controlled” have meaning correlative to the
foregoing; provided that such entity shall be considered an Affiliate only for
the time during which such control exists.

“Applications” means the product and service applications that can be exploited
utilizing the Technology or Products existing as of the date of this Agreement
as set forth in Exhibit A and such other product and service applications
thereafter developed by either the Licensor or Licensee during the term of this
Agreement.   




“Arbitration” shall mean arbitration as described in Section 18.

“Disclosing Party” shall mean a party that is disclosing Proprietary Information
under this Agreement, regardless of whether such Proprietary Information is
being provided directly by such party, by a representative of the party, or by
any other person that has an obligation of confidentiality with respect to the
Proprietary Information being disclosed.

“Net Income” means revenue earned minus each of the following: cost of revenue
earned, selling, general and administrative expense, other income or expense
including depreciation, amortization, interest and taxes determined in
accordance with U.S. generally accepted accounting principles, consistently
applied to fairly present the results of operations for the relevant period.  

“Product(s)” shall mean any TORtec Products or Synthesis Products.

“Proprietary Information” of a Disclosing Party shall mean the following, to the
extent previously, currently or subsequently disclosed to the other party
hereunder or otherwise: information relating to Technology, Products or
Applications, the properties, composition or structure thereof or the
manufacture or processing thereof or machines therefor or to the Disclosing
Party’s business (including, without limitation, reagents, computer programs,
algorithms, names and expertise of employees and consultants, know-how,
formulas, specifications, processes, ideas, inventions (whether patentable or
not), schematics and other technical, business, financial, customer and product
development plans, forecasts, strategies and information). In particular, but
without limitation, Technology and improvements made by or for Licensor thereto
shall be considered Proprietary Information of Licensor.

“Proprietary Rights” shall mean patent rights, know-how, copyrights, mask work
rights, trade secret rights and all other intellectual and industrial property
rights of any sort including, without limitation, all new or useful art,
combinations, formulae, manufacturing techniques, technical developments,
applications, data, and research results pertaining to the Technology, Products
or Applications.

“Receiving Party” shall mean a party hereto that receives Proprietary
Information of the other party.

“Representatives” shall mean the respective directors, officers, employees,
financial advisors,




2







--------------------------------------------------------------------------------

accountants, attorneys, agents, and consultants of a party.

“Synthesis Products” means any machinery, material, equipment, process or system
(including hardware and software) utilizing all or any part of the Synthesis
Technology.  

“Synthesis Technology” means inventions (whether or not patentable), ideas
(whether or not protected or protectable under trade secret laws), designs,
processes, formulas, algorithms and know-how, technical data, research owned or
controlled by Licensor and used by it as of the date of this Agreement, or
hereafter during the term of this Agreement, that are necessary or useful to
synthesize super-hard materials or make or use Synthesis Product or Application.

 “Technology” shall mean all or any part of the TOR-technology, the Synthesis
Technology or any technology pertaining to any Application that utilizes all or
any part of the TOR-technology or the Synthesis Technology.     




“Territory” shall mean the entire world.




“TOR-technology” means inventions (whether or not patentable), ideas (whether or
not protected or protectable under trade secret laws), designs, processes,
formulas, algorithms and know-how, technical data, research owned or controlled
by Licensor and used by it as of the date of this Agreement, or hereafter during
the term of this Agreement, that are necessary or useful to create one or more
mechanisms utilizing vortex (gas-dynamic) resonance technologies to (i) grind or
disintegrate substances; (ii) separate or  classify substances; (iii) produce
nonthermal mechanoactivation and mechanochemical synthesis or nanostructuring of
materials; or (iv) make or use any TORtec Product or Application.  




“TORtec Product(s)” means any machinery, equipment, process or system (including
hardware and software) utilizing all or any portion of the TOR-technology.  




“Trademarks” shall mean any and all trademarks, service marks, trade names,
corporate names, logos, trade dress, domain names or any other indicator of
source or origin pertaining to the Technology, Product or Application.

 

2. License Grant.




2.1  Licensor hereby grants Licensee an exclusive, perpetual, irrevocable,
unrestricted, license within the Territory to (i) use and exploit the
Technology; (ii) design, develop, have manufactured and remanufactured, use,
exploit, promote, distribute, test, or service Products; and (iii) design,
develop, have manufactured and remanufactured, use, exploit, promote,
distribute, test, or service Applications.




2.2  Licensee’s license is exclusive even as against Licensor for the purpose
stated in Section 2.1; production under the license is authorized and will take
place in the Territory at such locations and by such parties as determined by
Licensee. Licensee may extend the licenses granted above to its Affiliates and
sublicensees, provided that all such Affiliates or sublicensees become bound in
writing (for Licensor’s benefit) to Licensee’s obligations under this Agreement,
that Licensee assumes full responsibility for compliance by such Affiliates and
sublicensees with such obligations and that all payments and reports from
Affiliates and sublicensees will be made through Licensee together with
Licensee’s payments and reports.  




3







--------------------------------------------------------------------------------

Licensee further agrees that in any licenses granted to sublicensees, a
reasonable initial set-up fee will be paid by sublicensees to Licensee and
further transferred to the Licensor for the preparation, testing of materials,
transfer of any documentation, designs, drawings or other efforts to apply the
Technology the specific application of sublicensees.

3. Licensor Representations.

3.1 Licensor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to enter into this Agreement and perform all its
obligations under this Agreement.

3.2 Licensor is not required to give and notice to or obtain any consent from
any person in connection with the execution and performance of this Agreement.
 The execution and delivery of this Agreement and the performance contemplated
by this Agreement will not, directly or indirectly (with or without notice or
lapse of time) breach any governing documents of Licensor, resolution of its
board of directors or any other contract or agreement to which Licensor is a
party.

3.3 Licensor owns good and marketable title, rights and interest in the
Technology, Products and Applications free and clear of any encumbrances and as
required to allow the Licensee to use and exploit the License granted in the
Territory under this Agreement. The Technology, Products and Applications do not
infringe any patent and to Licensor’s knowledge there is no potentially
interfering patent or patent application of any third party.

3.4 This Agreement constitutes the legal, valid and binding obligation of the
Licensor enforceable against it in accordance with its terms.  

3.5 Licensor does not have knowledge of any fact that has specific application
to the Technology, Products or Applications (other than general economic or
industry conditions) that may materially adversely affect the Licensee’s ability
to use or exploit the license granted by this Agreement that has not been
disclosed to the Licensee in writing.   

4. Transfer of Technology. To carry on the physical transfer of Technology from
Licensor to Licensee, Licensor shall disclose to Licensee, as soon as reasonably
practicable after Licensor delivers to Licensee the effective date of this
Agreement, Technology in tangible form (including but not limited to those items
described in Exhibits A through D or other information regarding the Products
and Applications) as would be reasonably necessary for a person skilled in the
mechanical arts and sciences to produce the Products and Applications described
in Exhibit A. The Parties understand and agree that for a full-fledged
application of TOR-technology in the world, it is necessary to finance a plant
for the manufacture of specialized TOR-technology installations.




5. Improvements.  Any Licensor modification or improvement (including those made
for Licensor by employees or contractors) to or on the Technology, Product or
Application licensed to Licensee made before the termination of this Agreement
shall be included in the license without additional charge to Licensee. In
addition, Licensee will promptly disclose and hereby grants back to Licensor a
worldwide, royalty-free, non-exclusive, license to fully exploit any
modifications or improvements made by or for Licensee during the same period to
or on the Technology (the foregoing shall be deemed to 




4







--------------------------------------------------------------------------------

include, without limitation, (A) any patent covering an invention the
manufacture, use or sale of which would be covered by or within the scope of a
claim of a patent licensed to Licensee hereunder and (B) any patent that (alone
or together with others) tends to define, describe or surround any part of the
Technology or any invention claimed in a patent licensed to Licensee hereunder)
and Licensee shall not license to third parties the modifications or
improvements derived from or based on any Licensor Proprietary Information. The
parties agree to promptly disclose modifications and improvements.  To assist in
the transfer of modifications and improvements, each party will be entitled to
have a development engineer observe the operations of the other related to the
subject matter of the licenses for up to one month per year during the same
period stated above.

6. Marketing Efforts. Licensee will use reasonable commercial efforts to
produce, deploy and exploit Products and Applications under the license granted
in this Agreement on such terms and conditions and in such ventures as
determined reasonable by the Licensee. As part of such efforts, but without
limitation, Licensee will spend the money, dedicate the people and resources and
perform the business development, promotional and other activities specified in
Exhibit D.




Except to the extent otherwise decided by Licensor, all promotional materials,
Products, and Product packaging will include (in easily readable, non-obscured
type that is of reasonable size in light of the other names and notices) the
mark “TORtec” a legend that Licensor owns such mark and any reasonable
proprietary markings and notices of Licensor, as provided by Licensor in
writing. Use of such mark and any related goodwill will inure to Licensor’s
benefit. Licensor will have the right of prior approval with respect to any
promotional materials, packaging or statements regarding a Product or the mark
“TORtec” and the right to make quality inspections of Licensee’s plants
manufacturing Products or producing or operating Applications.  Licensee will
market and distribute the Products on their own merits and not in a manner
intended to promote other products or services.

7. Initial Product Purchase; Royalties; Audit.

7.1 Licensee shall purchase from Licensor, or its predecessor, the Product as
described in Exhibit D for the sum of €310,935 on or before the execution of
this Agreement to serve as a test and demonstration model in support of
Licensee’s marketing efforts in the Territory.

7.2 For ease of recordkeeping and auditing and for the mutual convenience of the
parties during each year of the term of this Agreement, Licensee will pay a Net
Income royalty to Licensor. The royalty rate shall be 10% of Licensee’s Net
Income in any calendar year.  There will be no guaranteed minimum royalty
amount. The royalties shall be determined on a fiscal quarter basis and shall be
paid within 45 days after the end of the Licensee fiscal quarter.  In the event
Licensee fails to pay Licensor the minimum royalty as required for a year, the
license granted hereunder to Licensee shall become nonexclusive thereafter.

7.3 Licensee and its Affiliates shall keep and maintain detailed and accurate
books and records in accordance with United States generally accepted accounting
principles.  An internationally known independent certified public accounting
firm selected by Licensor (who shall be reasonably acceptable to Licensee and
bound in confidence not to disclose any information except to inform Licensor of
discrepancies) shall be entitled to review and audit such books and records
and/or compliance with Section 9 from time to time, but no more than once per
year, during normal business hours upon reasonable notice to Licensee and at
Licensor’s expense; provided that Licensee will bear any such expense if the
review or audit shows an underpayment of more than 10% for the applicable
period.




5







--------------------------------------------------------------------------------

 




 8. No Restriction on Competition; Nonsolicitation. Nothing in this Agreement
shall be deemed to prohibit Licensee from developing, making, using, marketing
or otherwise distributing or promoting products competitive with Products
produced hereunder, provided that Licensee does not breach any provision of
Section 9 or disparage the Products produced hereunder in doing so. However, so
long as Licensor is required to provide improvements of the Technology to
Licensee under this Agreement and for one year thereafter, neither party will
solicit any employee or consultant of the other to leave the employ of the
other; the foregoing does not prohibit mass media “want ads” not specifically
directed towards employees or consultants of a party.




9. Confidentiality. Each party recognizes the importance to the other of the
other’s Proprietary Information. In particular Licensee recognizes that the
Technology and other of Licensor’s Proprietary Information (and the confidential
nature thereof) are critical to the business of Licensor and that Licensor would
not enter into this Agreement without assurance that such technology and
information and the value thereof will be protected as provided in this Section
10 and elsewhere in this Agreement.




Accordingly, each party agrees as follows:

9.1 The Receiving Party agrees (i) to hold the Disclosing Party’s Proprietary
Information in confidence and to take reasonable precautions to protect such
Proprietary Information (including, without limitation, all precautions the
Receiving Party employs with respect to its confidential materials), (ii) not to
divulge (except pursuant to a sublicense expressly authorized in this Agreement)
any such Proprietary Information or any information derived therefrom to any
third person, (iii) not to make any use whatsoever at any time of such
Proprietary Information except as expressly authorized in this Agreement, and
(iv) not to remove or export from the United States or re-export any such
Proprietary Information or any direct product thereof (e.g., Products by
whomever made) except in compliance with and with all licenses and approvals
required under applicable U.S. and foreign export laws and regulations,
including without limitation, those of the U.S. Department of Commerce. Any
employee given access to any such Proprietary Information must have a legitimate
“need to know” and shall be similarly bound in writing. Without granting any
right or license, the Disclosing Party agrees that the foregoing clauses (i),
(ii) and (iii) shall not apply with respect to information the Receiving Party
can document (i) is in or (through no improper action or inaction by the
Receiving Party or any Affiliate, agent or employee) enters the public domain
(and is readily available without substantial effort), or (ii) was rightfully in
its possession or known by it prior to receipt from the Disclosing Party, or
(iii) was rightfully disclosed to it by another person without restriction, or
(iv) was independently developed by it by persons without access to such
information and without use of any Proprietary Information of the Disclosing
Party. The Receiving Party must promptly notify the Disclosing Party of any
information it believes comes within any circumstance listed in the immediately
preceding sentence and will bear the burden of proving the existence of any such
circumstance by clear and convincing evidence. Each party’s obligations under
this Section 9.1 (except under clause (iv) of the first sentence) shall
terminate five (5) years after the date of this Agreement.

9.2 Immediately upon termination of the Receiving Party’s license under Section
13, the Receiving Party will turn over to the Disclosing Party all Proprietary
Information of the Disclosing Party and all documents or media containing any
such Proprietary Information and any and all copies or extracts thereof.




6







--------------------------------------------------------------------------------

9.3 The Receiving Party acknowledges and agrees that due to the unique nature of
the Disclosing Party’s Proprietary Information, there can be no adequate remedy
at law for any breach of its obligations hereunder, that any such breach may
allow the Receiving Party or third parties to unfairly compete with the
Disclosing Party resulting in irreparable harm to the Disclosing Party, and
therefore, that upon any such breach or any threat thereof, the Disclosing Party
shall be entitled to appropriate equitable relief (without the posting of any
bond) in addition to whatever remedies it might have at law and to be
indemnified by the Receiving Party from any loss or harm, including, without
limitation, lost profits and attorney’s fees, in connection with any breach or
enforcement of the Receiving Party’s obligations hereunder or the unauthorized
use or release of any such Proprietary Information. The Receiving Party will
notify the Disclosing Party in writing immediately upon the occurrence of any
such unauthorized release or other breach.




10. Patent Matters.  

10.1 Licensor retains the sole right and discretion, but not obligation, to file
and prosecute patent applications and maintain patents in the Territory relating
to the Technology or any improvements made by Licensor. At Licensee’s request
while Licensee remains an exclusive licensee hereunder, Licensor will discuss
its decisions on these matters with Licensee, but Licensee will not attempt to
file or prosecute any such patent applications or maintain any such patent (i)
except as Licensor may, at its sole discretion, approve in writing and (ii)
except that Licensee may continue maintenance of licensed patents issued in the
Territory if Licensor elects not to do so.




Any improvements to Technology (whether or not patentable or copyrightable) that
either party develops shall be owned solely by such party. Such party shall have
the right, at its own expense and solely in its own name, to apply for,
prosecute and defend its Proprietary Rights with respect thereto. Licensor’s
existing relevant patents and patent applications in the Territory are listed on
Exhibit C. Licensee agrees to place on all Products in a proper manner all
reasonable patent and patent application markings requested by Licensor.

10.2 If Licensee becomes aware of any product or activity of any third party
that involves infringement or violation of any Licensor patent or other
Proprietary Right in the Territory, then Licensee shall promptly notify Licensor
in writing of such infringement or violation. Licensor may in its discretion
take or not take whatever action it believes is appropriate; if Licensor elects
to take action, Licensee will fully cooperate therewith at Licensor’s expense,
including joining as a party, if necessary.

If Licensor does not, within 90 days after receipt of such a notice of a patent
infringement within the scope of the then remaining exclusivity of Licensee’s
license hereunder, commence action directed toward restraining or enjoining such
patent infringement, Licensee, so long as such exclusivity remains in effect,
may take such legally permissible action as it deems necessary or appropriate to
enforce Licensor’s patent rights and restrain such infringement.




Licensor agrees to cooperate reasonably in any such action Licensee initiates or
wishes to initiate, including, without limitation, supplying essential
documentary evidence and making




7







--------------------------------------------------------------------------------

essential witnesses then in Licensor’s employment available. As part of such
cooperation, Licensee may join or include Licensor as a party, if the need
arises, although such joinder or inclusion shall be entirely at Licensee’s
expense. Licensee will indemnify Licensor for any third-party damages, as well
as Licensor’s expenses, costs and attorneys’ fees, in connection with Licensee’s
actions under this Section 10.2. Nothing in this Section 10.2 allows Licensee or
requires Licensor to disclose Proprietary Information of Licensor.

If Licensor initiates and prosecutes any such an action under this Section 10.2,
all legal expense (including court costs and attorneys’ fees) shall be borne by
Licensor and Licensor shall be entitled to all amounts awarded by way of
judgment, settlement or compromise. Similarly, if Licensee initiates and
prosecutes such an action, all legal expenses (including court costs and
attorneys’ fees) shall be borne by Licensee and Licensee shall be entitled to
all amounts awarded by way of judgment, settlement, or compromise.




10.3 Licensee understands that Licensor has not conducted comprehensive patent
searches in all of the countries in the Territory. Licensor and Licensee agree
to work cooperatively regarding issues concerning patents and Proprietary Rights
and similar matters and to exercise reasonable business judgment in carrying out
the objects of this Agreement to avoid exposing either party to liability under
patent or similar laws in any of the countries in the Territory. Each party
represents and warrants that it is not aware of infringement or potential
infringement issues that have not been communicated to the other in writing
before execution of this Agreement.

11. Term and Termination.

11.1 This Agreement will remain in effect unless terminated pursuant to Section
11.2.

11.2 Subject to Section 7.2, if a party materially breaches a material provision
of this Agreement, the other party may terminate this Agreement upon 90 days’
written notice unless the breach is cured within the notice period.




11.3 In the event of any termination of this Agreement, the rights and licenses
granted Licensee under this Agreement and Licensee’s obligation under Section 6
shall terminate and Licensor’s obligations to negotiate or provide goods,
services, facilities, technology or information shall cease but all other
provisions of this Agreement will continue in accordance with their terms
(except that if the termination is on account of a breach by Licensor, the
license granted Licensor in Section 5 shall also terminate, the license granted
Licensee in Section 2 will continue for Technology, Products and Applications
licensed as of the termination date and Section 6 will continue and the
Agreement will not be considered terminated for purposes of Section 7 until
Licensee’s royalty obligation terminates). Any licenses surviving termination
may be terminated by the granting party in the same manner as provided in
Section 11.2 if the other party materially breaches a material surviving
provision of this Agreement. A sublicense will survive termination and continue
according to its terms provided that (i) it was properly granted, (ii) Licensor
will have no obligation thereunder, (iii) all the restrictions and limitations
of this Agreement shall apply to the sublicensees as though this Agreement
continued in effect, (iv) Licensor shall receive all consideration due in
connection with the sublicense and, in any event, the payments to Licensor based
on the sublicense and activity thereunder shall be at least as great as they
would have been had the Agreement remained in effect and such actions been taken
by Licensee, (v) in addition to any termination rights under the sublicense
agreement, Licensor shall be entitled to terminate such sublicense on the same
basis as is provided herein for termination of this Agreement.




8







--------------------------------------------------------------------------------

 

11.4 Neither party shall incur any liability whatsoever for any damage, loss or
expenses of any kind suffered or incurred by the other arising from or incident
to any termination of this Agreement (or any part thereof) by such party which
complies with the terms of the Agreement whether or not such party is aware of
any such damage, loss or expenses.




11.5 Termination is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available.

12. INCIDENTAL AND CONSEQUENTIAL DAMAGES. EXCEPT FOR BODILY INJURY OF A PERSON,
NEITHER PARTY WILL BE LIABLE UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT.

13. LIMITATION OF OBLIGATIONS AND LIABILITY. EXCEPT FOR BODILY INJURY OF A
PERSON, LICENSOR WILL NOT BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY FOR
COST OF PROCUREMENT OF SUBSTITUTE GOODS, SERVICES, TECHNOLOGY OR RIGHTS OR FOR
ANY AMOUNTS AGGREGATING IN EXCESS OF AMOUNTS PAID TO IT HEREUNDER IN THE 12
MONTH PERIOD BEFORE THE CAUSE OF ACTION AROSE.  

14. Independent Contractors. The parties are independent contractors and not
partners or joint venturers and neither has any right or authority to bind the
other in any way.  

15. Assignment. The rights and obligations of the parties under this Agreement
may not be assigned or transferred (and any attempt to do so will be void)
except (i) rights to payment of money may be assigned, and (ii) this Agreement
and the rights and obligations hereunder may be assigned to an acquiror of all
or substantially all the assets, business or stock of a party.

16. Arbitration

16.1 Any controversy or claim arising out of or relating to this Agreement is to
be resolved by arbitration.  The arbitration is to be administered by the
International Commercial Arbitration Court (ICAC) under the International
Property Protection Committee (ICCP).

16.2 The arbitration is to be held before a panel of three arbitrators, each of
whom must be independent of the Parties.  No later than fifteen (15) days
receipt of notice from ICAC, the claimant and the respondent in the arbitration
shall each select an arbitrator and the Chairman of the ICAC at the ICPP shall
select a third neutral arbitrator who will act as the Chairman (umpire) of the
panel.  If a Party fails to appoint an arbitrator within fifteen (15) days of
receipt of notice from ICAC, the other party may request the ICAC to appoint a
neutral arbitrator in accordance with its rules to complete the panel.  Before
beginning the hearings, each arbitrator must provide an oath or undertaking of
impartiality.  The decision of a majority of the arbitrators shall the decision
of panel.  The decision of the panel shall be issued in writing and shall state
the findings of fact and law made by the panel and signed by at least two
members of the panel.   The arbitration decision shall be final and binding on
the Parties and participants in the arbitration.




9







--------------------------------------------------------------------------------

16.3 The following limitations will apply to the arbitration:  

(i) Either Party may seek form any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
Party. By doing so, that party does not waive any right or remedy under this
Agreement.  The interim or provisional relief is to remain in effect until the
arbitration award is rendered or the controversy is resolved.  The Parties shall
continue to perform their obligations under this Agreement during the pendency
of any arbitration proceeding.

(ii) The arbitrators are to have no authority to award punitive damages or other
damages not measured by the prevailing Party’s actual damages, and may not, in
any event, make any ruling, finding or award that does not conform to the
provisions of this Agreement.

(iii) The prevailing Party to in arbitration shall be entitled to recover costs
of the arbitration, excluding attorney’s fees, from the non-prevailing Party.  

16.4 Any arbitration proceeding under this Agreement must be commenced no later
than one year after the controversy or claim arose.  Failure to timely commence
an arbitration proceeding constitutes both an absolute bar to the commencement
of an arbitration proceeding with respect to the controversy or claim, and a
waiver of the controversy or claim.

16.5 Choice of Law.  The arbitrators are to interpret all controversies and
claims arising under or related to this Agreement in accordance with the
UNCITRAL rules.

16.6 Venue and Language.  The arbitration is to be conducted in Larnaca, Cyprus.
 The arbitration case and proceedings shall be conducted in the English
language.

16.7 Submission to Jurisdiction.  Each Party shall submit to any court of
competent jurisdiction for purposes of the enforcement of any award, order or
judgment.  Any award, order or judgment pursuant to arbitration is final and may
be entered and enforced in any court of competent jurisdiction.  

17. Miscellaneous.

17.1 Amendment and Waiver—Except as otherwise expressly provided herein, any
provision of this Agreement may be amended and the observance of any provision
of this Agreement may be waived (either generally or any particular instance and
either retroactively or prospectively) only with the written consent of the
parties.

17.2 Headings—Headings and captions are for convenience only and are not to be
used in the interpretation of this Agreement.




17.3 Notices— All notices or other information deemed required or necessary to
be given to any of the parties shall be given in the English language at the
following addresses or such other address as a Party shall provide by notice
pursuant to this subsection:




Licensor:




TORtec Forschungsinstitut GmbH





10







--------------------------------------------------------------------------------

Rothausstrasse 61

4132 Muttenz, Switzerland

Attn:  Franc Smidt

Email:  info@progress.institute  




Licensee:

TORtec Group

30 North Gould Street, Suite 2489

Sheridan, Wyoming 82801

Attention: Stephen H. Smoot

Email: utahinternational@gmail.com

 




17.4  Delivery of Notices – Notices sent in accordance with this Section 17.4
shall be deemed effectively given: (a) when received, if delivered by hand (with
written confirmation of receipt); (b) when received, if sent by a U.S.
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail (in each case, with confirmation of transmission),
if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient.

17.5 Entire Agreement—This Agreement supersedes all proposals, oral or written,
all negotiations, conversations, or discussions between or among the parties
relating to the subject matter of this Agreement and all past dealing or
industry custom.    

17.6 WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS 4 AND 10,
LICENSOR MAKES NO WARRANTY WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES,
RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.




17.7 Force Majeure—Neither party hereto shall be responsible for any failure to
perform its obligations under this Agreement (other than obligations to pay
money or obligations under Section 9 or 10) if such failure is caused by acts of
God, war, strikes, revolutions, lack or failure of transportation facilities,
laws or governmental regulations or other causes that are beyond the reasonable
control of such party. Obligations hereunder, however, shall in no event be
excused but shall be suspended only until the cessation of any cause of such
failure. In the event that such force majeure should obstruct performance of
this Agreement for more than six (6) months, the parties hereto shall consult
with each other to determine whether this Agreement should be modified. The
party facing an event of force majeure shall use commercially reasonable
endeavors in order to remedy that situation as well as to minimize its effects.
A case of force majeure shall be notified to the other party by telefax within
five (5) days after its occurrence and shall be confirmed by a letter.




11







--------------------------------------------------------------------------------

17.8 Export Control—Each party shall comply with all applicable export laws,
restrictions, and regulations of any United States or foreign agency or
authority and will not export or re-export, or authorize the export or re-export
of any product, technology or information it obtains or learns pursuant to this
Agreement (or any direct product thereof) in violation of any such laws,
restrictions or regulations.

17.9 Severability—If any provision of this Agreement is held illegal, invalid or
unenforceable by a court of competent jurisdiction, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.

17.10 Basis of Bargain—Each party recognizes and agrees that the warranty
disclaimers and liability and remedy limitations in this Agreement are material
bargained for bases of this Agreement and that they have been taken into account
and reflected in determining the consideration to be given by each party under
this Agreement and in the decision by each party to enter into this Agreement.




[Remainder of page left blank intentionally; Agreement signature page follows]





12







--------------------------------------------------------------------------------







In Witness Whereof, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

LICENSEE:

TORtec Group




By: /s/ Stephen H. Smoot

      Stephen H. Smoot, President







LICENSOR:

TORtec Forschungsinstitut GmbH




By: /s/ Franc Smidt

       Franc Smidt, CEO & Director




Acknowledged and agreed:

Scientific Research Institute of Technological Progress, Limited




By: /s/ Franc Smidt

Franc Smidt, CEO & Director for and on behalf of

Scientific Research Institute of Technological Progress, Limited




















13







--------------------------------------------------------------------------------

EXHIBIT A




 APPLICATIONS




MINING INDUSTRY AND MINERAL PROCESSING, INCLUDING: METHODS OF DISINTEGRATION OF
MINERAL RAW MATERIALS, METHODS AND TECHNOLOGIES OF FURTHER ENRICHMENT OF ROCKS
MINERALS AND PROCESSING OF TECHNOGENIC ACCUMULATIONS UNDER THE CODE NAME "TOR
TECHNOLOGY";

EXPLOITATION OF SPECIALIZED MINERAL PROCESSING "TORNADO" UTILITY MODELS AND THE
SUBSEQUENT RECIPIENCE OF THE PRODUCTS BY THE DISINTEGRATION OF MINERAL RAW
MATERIALS, MECHANICAL ACTIVATION, MECHANOCHEMICAL ACTIVATION AND
MECHANOSYNTHESIS TO RECEIVE A LARGE RANGE OF FINISHED PRODUCTS, BLENDS,
COMPOSITES AND SOLUTIONS;

COMMERCIALIZATION OF LICENSOR'S TECHNOLOGICAL SOLUTIONS AND PROJECTS IN THE
MINING INDUSTRY AND IN THE PROCESSING OF MINERAL RAW MATERIALS AND TECHNOGENIC
ACCUMULATIONS TO WIT:



·

METHODS, TECHNIQUES AND TECHNOLOGIES OF DISINTEGRATION OF MATERIALS, MINERALS
AND ROCKS, MINING;



·

INDUSTRIAL WASTE WITH SUBSEQUENT ENRICHMENT AND/OR WITH THE RECIPIENCE OF THE
PRODUCT;



·

METHODS AND TECHNOLOGIES OF MECHANICAL ACTIVATION, MECHANOCHEMICAL ACTIVATION,
AND;



·

MECHANOSYNTHESIS OF MINERAL RAW MATERIALS, OBTAINING MATERIALS WITH NEW
PROPERTIES AND NEW;



·

MATERIALS, COMPOSITES, MIXTURES, SOLUTIONS;



·

METHODS AND TECHNOLOGIES OF DEEP PROCESSING AND DECONTAMINATION OF CONTAMINATED
MATERIALS, WASTE, AND WATER RECLAMATION;



·

METHODS AND TECHNOLOGIES OF RESTORATION OF THE FERTILITY OF THE LAND, OBTAINING
NEW CLASSES OF MINERAL AND BIOMINERAL FERTILIZERS AND MIXTURES AND MINERAL
PROTECTION OF SOIL AND PLANTS;



·

ALL OR SOME KNOW-HOW’S, TRADEMARKS, DESIGN DEVELOPMENT AND TECHNICAL KNOWLEDGE.

















Ex-A 1







--------------------------------------------------------------------------------

EXHIBIT B

LIST OF TECHNICAL INFORMATION TO BE PROVIDED BY LICENSOR




Product and Application Specifications

Product Design Drawings

Marketing Materials

Supply chain information

On-site Training and Consulting Plan and Schedule

Annual inspections and technology exchange meetings










Ex-B 1







--------------------------------------------------------------------------------




EXHIBIT C

PATENTS AND PATENT APPLICATIONS AND REGISTRATIONS




ICAC Decision: Case No.:  ICAC-SRI/14/04

ICAC Extract No.: 01/17 from closed electronic registration of intellectual
property and know-how of ICPP registry M/: Utility models and industrial designs
of 01.24.2017

Patent UA No 46851 “Method of grinding material in the energy flow device for
its implementation”.

Technology Reports

Technology Descriptions

Technology, Product and Application Testing Reports







Ex-C 1







--------------------------------------------------------------------------------




EXHIBIT D

SPECIFIC PROMOTIONAL COMMITMENTS










The Licensee has purchased from Scientific Research Institute of Technological
Progress, a limited company organized under the laws of Cyprus a mobile
‘Tornado’ equipment package described as follows:










 

 

 

 

 

 

Complete «Tornado M» installation

Amount

 

Shipping container 20 feet

1

 

Resonator insertion ВМ16-2T (boron carbide)

6 comp.

 

Magnetic catcher, size limiter

 

 

«Tornado» working chamber

2

 

Multicyclone ЦН-15-Р3В  with a bunker

1

Dispenser adjustable

1

Mechanical dispenser, adjustable (2t/h)

1

Matching Receiver (2 cubic m)

1

Receiving bunker

1

Vibratory drives

4

Control Cabinet and ACS

1

A set of fluid controllers, pressure operated valves

1

Sensors

4

JPC Block

1

Hose filter

1

Generator electrical (3F, 30 kW)

1

Electric gates

5

Air conditioning

1

Set of connecting pipelines

1

Exhaust fan + speed controller

1

Gas heater

1

Frame «Tornado»

1

Granulator for quartz micropowder

1

Laser powder analyzer

1

 
































Ex-D 1





